       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 1 of 14




 1   Arthur J. Liederman (Bar No. 1184167)
 2
     (Admitted Pro Hac Vice)
     aliederman@morrisonmahoney.com
 3   Nicole M. Battisti (Bar No. 4961413)
     (Admitted Pro Hac Vice)
 4   nbattisti@morrisonmahoney.com
 5   MORRISON MAHONEY LLP
     120 Broadway, Suite 1010
 6   New York, NY 10271
     Telephone: (212) 825-1212
 7
     Facsimile: (212) 825-1313
 8
   Jeffrey S. Hunter, Esq. (Bar No. 024426)
 9 JHunter@rcdmlaw.com
10 RENAUD, COOK, DRURY, MESAROS, PA
   One North Central, Ste. 900
11 Phoenix, AZ 85004-4117
   Tel: (602) 307-9900
12

13                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA
14

15     Iris Spedale and Daniel Spedale, husband       DOCKET NO.: CV-17-00109-PHX-JJT
16     and wife,
                                                      DEFENDANT’S REPLY TO
17                                Plaintiffs,         PLAINTIFFS’ OPPOSITION TO
                  v.                                  DEFENDANT’S MOTION FOR
18                                                    SUMMARY JUDGMENT
       Constellation Pharmaceuticals Inc,
19                                                    [ORAL ARGUMENT REQUESTED]
                                  Defendant.
20

21
             COMES      NOW,      CONSTELLATION            PHARMACEUTICALS,             INC.
22
     (“Constellation” or “Defendant”), in the above-entitled action, by its attorney, Morrison
23
     Mahoney, LLP and Renaud Cook Drury, Mesaros, PA, and submits this Reply to Plaintiffs’
24
     Memorandum In Opposition to Defendant’s Motion for Summary Judgment.
25

26

27

28
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 2 of 14



 1      OBJECTION TO PLAINTIFFS’ ADMISSION OF DR. JAMES P. SUTTON’S
                              DECLARATION
 2
             In compliance with Local Rule (LRCiv) 7.2(m)(2), Constellation objects to the
 3
     paragraphs 13, 15, 16-25, 36-38, 41, 43, 49, 50-52, 57, 61-72, 75-91, 95-96 and 99-100 of
 4
     the Declaration of Dr. James P. Sutton (“Declaration”) attached as Exhibit 16 to Plaintiffs’
 5
     Statement of Additional Facts [Dkt 64] in Support of Plaintiffs’ Memorandum in
 6
     Opposition to Defendant’s Motion for Summary Judgment [Dkt 63], as it is an improper
 7
     attempt by plaintiffs to supplement his expert report over four months after plaintiffs were
 8
     to provide a “full and complete expert disclosure pursuant to Rule 26(a)(2)(A)-(C),” and
 9
     almost two months after the close of all discovery. (See Rule 16 Scheduling Order, Dkt
10
     52). Plaintiffs have not requested an extension of either fact or expert discovery, or served
11
     any supplemental expert disclosure by the rebuttal expert disclosure deadline of September
12
     17, 2018. Notwithstanding, Sutton’s assertion that he is submitting it “in order to address
13
     Constellation’s inaccurate contentions regarding my expert opinions” (¶ 3), his declaration
14
     goes way beyond that purpose by substantively offering new opinions not contained in his
15
     expert report, and by citing to new publications for the first time.
16
             Sutton’s Declaration attempts to belatedly back-door additional opinions and clarify
17
     many of his opinions which were lacking factual and scientific support. His Declaration
18
     provides an in-depth and detailed analysis of Constellation’s preclinical toxicology data,
19
     the results of the data, the adverse effects exhibited by the animals, and what Sutton
20
     believes to be neurotoxic effects in the data. See Declaration ¶¶ 61-72. Sutton’s expert
21
     report states nothing about Constellation’s preclinical toxicology data and he testified that
22
     he reviewed the preclinical toxicology data and when asked whether he saw any
23
     “neurological issues in the general toxicology data,” he testified, “I would have to refer to
24
     the actual documents. My recollection is that nothing was noted and that the details as to
25
     what was done were very sketchy and limited.”1 In similar fashion, Sutton’s declaration
26

27
     1 See Constellation’s SOF, Exhibit Z, 35:13-21.
28
                                                   1
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 3 of 14



 1
     also goes into depth about various federal regulations and guidelines, namely ICH S7A and
 2
     ICH S9, to expand on the preclinical testing guidelines and analyzing it in connection with
 3
     Constellation’s preclinical data. See Declaration ¶¶ 75-91. In Sutton’s expert report, he did
 4
     not analyze any ICH guidelines and he conceded that he did not “directly reference” the
 5
     federal guidelines in his report.2
 6
             Sutton further expands on the difference between the BET inhibitor used in the
 7
     “Allis” article (Jq1) and the study drug (CPI-0610) (¶¶ 15-25); discusses the differences in
 8
     terminology between learning, short-term, and long-term memory (¶¶ 36-38); elaborates
 9
     on various experiments conducted by “Allis” (¶¶ 49-52); and cites to/relies upon additional
10
     articles not referred to in his report (¶¶ 13, 43, 57, 95, 96, 99, 100), all of which go beyond
11
     addressing or clarifying alleged “inaccurate contentions” regarding his expert opinions.
12
             Submission of new expert opinions at the summary judgment and Daubert stage is
13
     a complete violation of this Court’s Order and federal rules, and is extremely prejudicial to
14
     Constellation by its inability to have their experts rebut new opinions or depose Sutton on
15
     his new theories. A party’s failure to abide by the disclosure requirements is governed by
16
     Fed. R. Civ. P. Rule 37(c)(1).3 An expert’s report must be disclosed under Rule
17
     26(a)(2)(B) and any additions or changes to this information must be disclosed by the
18
     pretrial disclosure deadline under Rule 26(a)(3). See, Fed. R. Civ. P. 26(e)(2). The pretrial
19
     disclosure deadline was October 8, 2018. Therefore, plaintiffs’ late submission of
20
     additional opinions, for the paragraphs identified above, must be disregarded and stricken
21
     from the record.
22

23

24   2 See Constellation’s SOF, Exhibit Y, p. 8 s. 1(b); Exhibit Z, 28:15-30:22; 41:21-42:4.
25   3 “if a party fails to provide information ... as required by Rule 26(a) or (e), the party is
   not allowed to use that information ... to supply evidence on a motion, at a hearing, or at
26 a trial, unless the failure was substantially justified or harmless” or the disobedient party
27 may be prohibited “from supporting or opposing designated claims or defenses, or from
   introducing designated matters in evidence.” Fed. R. Civ. P. Rule 37(c)(1).
28
                                                   2
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 4 of 14



 1           I.     AS A MATTER OF LAW THE COURT SHOULD DISMISS
 2                  PLAINTIFF’S CLAIM FOR LACK OF INFORMED CONSENT
             Four overriding reasons support defendant’s right to summary judgment dismissing
 3
     plaintiffs’ claim for lack of informed consent – (1) Plaintiffs own testimony, ignored in
 4
     plaintiffs’ opposition, is that they never read the informed consent, nor was it explained or
 5
     read to them, prior to signing it4; (2) The clinical trial site – the Mayo Clinic (“Mayo”) –
 6
     had responsibility for the final draft of the informed consent, as well as for physically
 7
     obtaining the informed consent from the participant; (3) There is no evidence that
 8
     defendant failed to convey necessary information to the physicians or Mayo regarding the
 9
     experimental nature of the study drug or that it was not unknown to the Clinical Trial site
10
     physicians and employees; and (4) Plaintiffs’ allegations regarding oral representations or
11
     misrepresentations by Mayo’s staff and physicians (including treating physicians)
12
     regarding the trial, prior to executing the informed consent document (and without reading
13
     the document), was not under the control of defendant, as the sponsor. Central to deciding
14
     this Motion is defendant’s Motion to Exclude Dr. Sutton’s Opinions (Dkt 55).
15
             Ms. Spedale met with her treating physicians prior to enrollment in the clinical trial,
16
     was informed about the trial, agreed with her oncologist to participate in the trial, and
17
     executed the clinical trial’s informed consent without reading it, testifying that she relied
18
     on her oncologist’s expertise.5 As a matter of law, this Court can dismiss plaintiffs’ claim
19
     for lack of informed consent since there is no question of fact that any dispute over what
20
     should have been in the document had no causal relationship to her participation in the
21
     trial. Plaintiffs cannot rebut their own testimony as part of their prima facie action. No
22
     proffer has been made to explain and reconcile plaintiffs’ unambiguous testimony that they
23
     did not read it nor was it read to them. To the extent there was a deficiency in the informed
24

25

26
     4 See Constellation’s Statement of Facts (“SOF”) ¶ 35.
27
     5 See Constellation’s SOF ¶¶ 1, 35, 43, 44.
28
                                                    3
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 5 of 14



 1
     consent process at the Mayo Clinic, Constellation cannot be liable for such acts or
 2
     omissions as they are not an agent of the Mayo Clinic.6
 3
             Even assuming that the substance of the informed consent is a viable claim,
 4
     plaintiffs erroneously contend that the informed consent was deficient for two reasons: (1)
 5
     the use of the word “treatment,” (allegedly masking the experimental character); and (2)
 6
     that the informed consent failed to identify the protocol’s inclusion and exclusion criteria.
 7
     Fatal to those arguments is that plaintiffs have offered no competent evidence nor
 8
     admissible expert witness testimony (Sutton’s report and testimony is the subject of a
 9
     motion to exclude) to establish what should be included in an informed consent for a
10
     clinical trial, what was the reasonable practice for clinical trial sites and what would
11
     conform with FDA rules and regulations. There has been no proffer of an expert with
12
     Investigational Review Board (“IRB”) or human factors experience, or experience
13
     involved in the drafting/revising of informed consents. Plaintiffs’ sole expert is a physician,
14
     with no experience drafting or formulating protocols/informed consents who has
15
     gratuitously suggested what would be helpful to him – anecdotal evidence. The depositions
16
     of the Mayo Clinic belie any evidence that the IRB, employees or physicians associated
17
     with this clinical trial were confused or unaware of its experimental nature, or the cautions
18
     regarding participants with available alternative approved treatments.
19
             As to whether the inclusion and exclusion criteria should be in the informed consent
20
     rather than the protocol, Sutton’s opinion is unsupported by any expertise or showing that
21
     the failure to place it in the consent form deviated from either practice or regulations. The
22
     criteria, however, is located in the protocol because it is used by the principal investigator
23
     to determine whether an individual should be enrolled. The informed consent is intended
24
     to be read by patients after a patient has been approved (by the principal investigator and
25
     treating physician) as a qualified candidate. It is not part of the information to be relied
26

27
     6 See Constellation’s SOF ¶ 17, 46.
28
                                                   4
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 6 of 14



 1
     upon by the participant. Moreover, given Ms. Spedale’s admitted failure to have read the
 2
     informed consent, plaintiffs’ contention that if the informed consent had used the term
 3
     experimental rather than suggest “treatment,” she would have never enrolled, is irrelevant.7
 4
     Even if read, the fact was clearly stated - that the study was “experimental,” not yet
 5
     approved by the FDA to treat cancer.8 Semantics cannot create a question of fact in this
 6
     instance – the word treatment in the document is not misleading. A clinical trial is
 7
     concededly an experimental treatment with an experimental drug. Whether plaintiffs
 8
     viewed the trial as “treatment” is, at best, based on representations by her own treating
 9
     physician in recommending the trial.
10
             Plaintiffs misleadingly contend in their opposition that defendant’s Chief Medical
11
     Officer wrote the informed consent.9 Rather, Dr. Cooper testified that they provide a
12
     template to the clinical study site and the site has the responsibility to modify it according
13
     to their local practices.10 This testimony is consistent with defendant’s IRB expert who
14
     confirmed that the Mayo had their own IRB to review, amend, and approve the informed
15
     consent and ensure it is sought from each patient.11 The principal investigator testified
16
     that he reviewed the informed consent and submitted it to the Mayo’s IRB for review and
17
     approval.12 Moreover, the Clinical Trial Agreement stated that the Mayo was responsible
18
     for obtaining a written Informed Consent.13
19
             Plaintiffs’ reliance on the decision in Zemen v. Williams, Docket No. 11-10204-
20
     GAO, 2014 WL 3058298 (D. Mass. July 7, 2014), is not dispositive of the issues raised in
21

22   7 See Plaintiffs’ Opposition, Dkt 63, p. 18.
23   8 See Constellation’s SOF ¶ 48.
24   9 See Plaintiffs’ Statement of Additional Facts (“SOAF”), Dkt 64, ¶ 27; Plaintiffs’
     Opposition, Dkt 63, pgs. 2, 15.
25   10 See Plaintiffs’ Exhibit 3 at 59:2-14.
26   11 See Constellation’s SOF ¶¶ 15-22.
     12 See Constellation’s SOF ¶ 25.
27
     13 See Constellation’s SOF ¶ 16; 21 C.F.R. § 312.60.
28
                                                   5
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 7 of 14



 1
     this motion addressing the merits of plaintiffs’ claim for failure to procure an informed
 2
     consent. The court in Zeman did not dispute the fact that a clinical trial site is responsible
 3
     for physically obtaining the participant’s informed consent. Id. at *2. In the case at bar,
 4
     there is no evidence that the IRB or principal investigator did not know the drug was
 5
     experimental or was unaware of the inclusion and exclusion criteria that they could have
 6
     chosen to communicate to plaintiffs.
 7
             The clinical trial site created the final document and was responsible for the manner
 8
     in which Ms Spedale was informed about the trial; the informed consent complied with all
 9
     applicable regulations, communicating the research nature of the study, that it was
10
     “experimental,” outlined the rights of the patient as a volunteer participant, listed all known
11
     risks, and the primary purpose of the study.14 Federal regulations do not require
12
     inclusion/exclusion criteria to be identified in the informed consent, nor do plaintiffs or
13
     their expert identify a provision that would require it. See 21 C.F.R. § 46.116 (a), (b). Any
14
     argument is mooted by the plaintiffs’ failure to read the informed consent, which is a fatal
15
     absence of causation. See e.g. Motus v. Pfizer, Inc., 358 F.3d 659 (9th Cir. 2004) (where a
16
     prescribing doctor did not read a warning label, the adequacy of the warning is irrelevant);
17
     see also Gosewisch v. American Honda Motor Co., 737 P.2d 376 (Ariz. 1987). There is no
18
     evidence that if additional information was communicated to Ms. Spedale, it would have
19
     changed her decision to participate. See Rice v. Brakel, 310 P.3d 16 (Ariz. Ct. App. 2013).
20

21           II.    SUMMARY JUDGMENT IS WARRANTED                                   DISMISSING
                    PLAINTIFF’S CLAIM FOR NEGLIGENCE
22
             Plaintiffs’ claim of negligence based on defendant’s failure to secure an informed
23
     consent is fatally flawed for the same reasons discussed above in Point I. 15
24

25

26
     14 See Constellation’s SOF, Exhibit L, p. 6, ¶ 7; See also 21 C.F.R. § 46.116.
27
     15 See also Plaintiffs’ Opposition, Dkt 63, p. 15-16; See also Plaintiffs’ Compl. ¶¶ 59-65.
28
                                                   6
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 8 of 14



 1
             An alternative basis for negligence asserted by the plaintiffs is based on whether
 2
     defendant failed to inform the principal investigator of all known adverse effects or risks
 3
     prior to the human clinical trials; and whether the trial should have excluded individuals
 4
     with prior neurological and psychological illnesses. Plaintiffs’ claim is predicated on the
 5
     allegation that the Allis Article, in stating that “small molecule BET inhibitors are in
 6
     clinical trials, yet almost nothing is known about Brd4 function in the brain,”16 establishes
 7
     that “research that was known or should have been known to Constellation … that the
 8
     bromodomain inhibitor CPI-0610 could very well negatively affect the brain function or
 9
     psychological state of an individual…”17 That claim is fatally flawed since it is built upon
10
     a contradictory internal argument. Plaintiffs suggest that the medical/scientific community
11
     does not know about the effects of BET inhibitors on the brain, yet proposes that defendant
12
     should have “known” about such effect and modified their clinical testing and protocol to
13
     create warnings and exclusions for patients with a history of “drug-induced neurotoxicity
14
     or mania.”18 However, the “Allis” article, which was published years after defendant
15
     conducted the preclinical testing, and two years after the Phase 1 clinical trial began, did
16
     not involve the study drug nor did it study BET inhibitors as a class.19 In fact, the lead
17
     author of the “Allis” article stated that even though the compound (Jq1) they tested crossed
18
     into the brain, this “may not be the case for other drug variants tested in patients” and if
19
     companies using unique formulations of inhibitors add “chemical groups to make a
20
     compound more targeted or effective … [it] might make it more difficult for the drug to
21
     cross the blood-brain barrier.” 20
22

23

24
   16 See Plaintiffs’ SOAF, Dkt 64, ¶ 50.
25 17 See Plaintiffs’ SOAF, Dkt 64, ¶ 98.

26 18 See Plaintiffs’ Opposition, Dkt 63, p. 8.
   19 See Constellation’s SOF ¶ 64.
27
   20 See Plaintiffs’ SOAF ¶ 51.
28
                                                  7
     1178615v.5
       Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 9 of 14



 1
             The “Allis” article did not conclude that the Jq1 inhibitor could or would cause brain
 2
     injury, mania or psychosis, nor can plaintiffs or their expert conclude otherwise. 21 The
 3
     conclusions of the “Allis” article did not require defendant to reconstruct their testing and
 4
     warnings since the results of the Allis study did not offer evidence about the effects of CPI-0610
 5
     on the brain. Plaintiffs’ expert on one hand uses the “Allis” article and other cited literature to
 6
     highlight a possible general risks with BET inhibitors, but then suggests, without foundation,
 7
     that defendant should have excluded individuals with a history of neurological or psychiatric
 8
     illness. Plaintiffs, without reasoning or scientific support, advance a different criteria, narrowly
 9
     tailoring this risk to Ms. Spedale and her participation in the study - that defendant should have
10
     excluded patients with “drug-induced neurotoxicity or mania.”22 Yet, there is no
11
     recommendation or finding in the “Allis” article, or any medical/scientific literature or data,
12
     suggesting that there is a necessity for individuals with “drug-induced neurotoxicity or mania”
13
     to avoid these inhibitors. Notably, defendant conducted six independent general toxicology
14
     studies on the brain and central nervous system, which did not reveal any findings of
15
     neurological or psychological issues.23
16
             Despite the fact that plaintiffs’ expert is not a toxicologist, he was unable to identify
17
     in his report or deposition testimony any values in the preclinical data that evidenced
18
     neurological or psychological concern warranting further testing.24 Even during
19
     defendants’ Phase 1 testing of the study drug, which lasted several years and given to 138
20
     individuals, Ms. Spedale was the only person to experience mania.25 Dozens of other BET
21
     inhibitor clinical trials have been conducted, and none have resulted in study participants
22
     experiencing mania or psychosis. Plaintiffs’ expert was not familiar with any of the other
23

24
     21 See Constellation’s SOF ¶ 63.
25 22 See Plaintiffs’ Opposition, Dkt 63, p. 8.
26 23 See Constellation’s SOF ¶¶ 9, 11.
   24 See Constellation’s SOF ¶ 56.
27
   25 See Constellation’s SOF ¶ 40.
28
                                                      8
     1178615v.5
      Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 10 of 14



 1
     BET inhibitor clinical trials and could not identify a trial in which the sponsor conducted
 2
     additional neurotoxicity testing, excluded patients with drug-induced neurotoxicity or
 3
     mania, or warned about neurotoxicity or mania in the protocol or informed consent.26
 4
             Plaintiffs’ reliance on the Allis Article cannot and should not be the sole basis to
 5
     establish defendant’s liability. Nor is Sutton capable to draw conclusions from the Allis
 6
     article and suggest what Constellation should have done in further testing or how it would
 7
     relate to any warning or exclusion criteria. At best, plaintiffs, through Sutton, suggest that
 8
     there were unknown potential risks associated with the drug, specifically neurological or
 9
     psychological adverse effects. Yet, the extent of the risk, the character of the effect, the
10
     severity, the frequency, the probability (or even possibility) was unknown. Interestingly,
11
     Sutton does not advocate that the drug nor any inhibitor should not have been approved for
12
     human trials.27 Instead in a quintessential example of reverse engineering an opinion to fit
13
     a plaintiff fact scenario, Sutton contends that people with neurological or psychological
14
     illnesses should have been excluded.
15
             Problematic and fatal to the claim, Sutton only cites evidence that suggests an effect
16
     on rats, not selectively on rats with prior neurological or psychiatric history. The fact that
17
     the drug may breach the blood brain barrier does not suggest a specific criteria for
18
     exclusion. Sutton’s reference to studies that many chemotherapy drugs may breach the
19
     blood brain barrier equally does not suggest a meaningful exclusion criteria. The only
20
     evidence cited is to a general unknown risk. Plaintiffs offer no basis for this selective
21
     criteria, no research, no studies, no basis upon which a fact finder can reasonably conclude
22
     based on scientific methodology that individuals with prior history would suggest a
23
     predisposition to adverse effects of the drug. Nor can Sutton cite to any other clinical trials
24
     involving BET inhibitors that employe a similar criteria – nor any drugs in which similar
25

26
     26 See Constellation’s SOF ¶ 57.
27
     27 See Constellation’s SOF ¶ 52.
28
                                                   9
     1178615v.5
      Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 11 of 14



 1
     evidence or concerns has required such criteria. The fallacy of the argument is underscored
 2
     by the purported evidence upon which the plaintiffs rely, evidence applicable to all
 3
     potential participants in the study - yet that is not the result advocated. Instead it is a
 4
     transparent effort to find some basis to have removed Ms. Spedale from the trial. Litigation
 5
     strategic arguments do not constitute medical and scientific methodology that can be
 6
     considered a basis for admitting expert opinions or a basis for a cause of action for
 7
     negligence.
 8
             Plaintiffs additionally contend that defendant had a duty to provide an exclusion
 9
     criteria that patients with other standard effective treatment options should not be enrolled
10
     and should be excluded. However, this language is included three separate times within
11
     the Clinical Trial Protocol.28 The treating physician and investigator knew this was
12
     experimental and that the study was not targeted to individuals with other available
13
     treatments. There is no expert showing or factual basis to suggest that adding this to the
14
     criteria would have been material to Ms. Spedale’s participation in the study.
15

16           III.   SUMMARY JUDGMENT IS WARRANTED DISMISSING THE
                    CLAIM FOR STRICT PRODUCTS LIABILITY
17
             This is not a case of strict products liability. Plaintiffs, in opposition, cite Gaston v.
18
     Hunter, 588 P.2d 326, 338 (Ariz. App. 1978). However, in Gaston the court ultimately held
19
     that a manufacturer of an experimental drug may be entitled to an exemption from strict
20
     liability in tort, under comment k. Id. at 339-42.29 The study drug in the case at bar was
21
     properly distributed since Constellation received FDA approval to conduct the Phase 1
22

23   28 “Patients with multiple myeloma that has progressed following standard treatment, and
24   for whom further effective standard treatment is not available, will be enrolled in this
     study.” …. “This study will be conducted in adult patients with multiple myeloma that has
25   progressed following standard treatment, and for whom further effective standard
     treatment is not available.” … “The patients enrolled in this study will be adults … with a
26   … confirmed diagnosis of multiple myeloma that has progressed following standard
     treatment, and for whom further effective standard treatment is not available.” [Emphasis
27   Added] See Constellation’s SOF Exhibit AA, pgs. 4, 29, 33.
     29 See also Constellation’s Motion for Summary Judgment, Dkt 56, Section IV, pgs 9-10.
28
                                                     10
     1178615v.5
      Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 12 of 14



 1
     clinical trial.30 The informed consent for the clinical trial advised that the study drug was
 2
     “experimental” and warned of all risks known.31 Even if this Court believes that strict
 3
     liability is applicable, plaintiffs have not demonstrated any issue of fact that the study drug
 4
     was unreasonably dangerous. See Southwest Pet Products, Inc. v. Koch Industries, Inc.,
 5
     273 F.Supp.2d 1041, 1053 (D. Ariz. 2003); Perez v. Southern Pac. Transp. Co., 180 Ariz.
 6
     187, 189, 883 P.2d 424, 425 (App. 1993). The FDA approved the study drug for human
 7
     clinical testing, a clinical hold was never issued during the Phase 1 testing, and no other
 8
     study participant experienced the same manic-like condition as Ms. Spedale. Plaintiffs’
 9
     entire case has been centered on the conduct of Constellation, not the formulation or design
10
     of the BET inhibitor itself. “The central focus of inquiry in strict liability design cases is
11
     whether the product was unreasonably dangerous, while the focus in negligent design cases
12
     is whether the manufacturer’s conduct was unreasonable in light of the foreseeable risk of
13
     injury.” Philadelphia Indemnity Ins. Co. v. BMW of North America LLC, 2015 WL
14
     5693525 (D. Az.), quoting Golonka v. General Motors Corp., 204 Ariz. 575, 582 (App.
15
     2003).
16
              IV.    CONCLUSION
17
              Plaintiffs’ opposition briefly contends that Constellation’s Motion [Dkt 56] violates
18
     Local Rule 7.1(b)(1) and the Motion exceeded the 17-page limit, which is prejudicial to
19
     plaintiffs. Constellation has submitted as Exhibit A to this Reply a “corrected” replica
20
     version of the Motion in compliance with LR 7.1(b)(1), for the Court’s review, which does
21
     not exceed the 17-page limit. There is no prejudice to plaintiffs. For the reasons argued
22
     above, there are no disputed facts and Constellation is entitled to summary judgment on all
23
     causes of action asserted in the complaint.
24

25

26
     30 See Constellation’s SOF ¶ 13.
27
     31 See Constellation’s SOF ¶ 48; Exhibit A.
28
                                                   11
     1178615v.5
      Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 13 of 14



 1

 2
                                        Respectfully submitted,
 3

 4                                      MORRISON MAHONEY LLP
 5
                                        /s/ Arthur J. Liederman (Bar No. 1184167)
 6
                                        (Admitted Pro Hac Vice)
 7                                      aliederman@morrisonmahoney.com
                                        /s/ Nicole M. Battisti (Bar No. 4961413)
 8                                      (Admitted Pro Hac Vice)
 9                                      nbattisti@morrisonmahoney.com
                                        MORRISON MAHONEY LLP
10                                      120 Broadway, Suite 1010
                                        New York, NY 10271
11
                                        Telephone: (212) 825-1212
12                                      Facsimile: (212) 825-1313

13                                      Jeffrey S. Hunter, Esq. (Bar No. 024426)
14                                      JHunter@rcdmlaw.com
                                        RENAUD, COOK, DRURY, MESAROS,
15                                      PA
                                        One North Central, Ste. 900
16
                                        Phoenix, AZ 85004-4117
17                                      Tel: (602) 307-9900

18                                      Attorney for Defendant
19
                                        Constellation Pharmaceuticals, Inc.

20

21

22

23

24

25

26

27

28
                                          12
     1178615v.5
      Case 2:17-cv-00109-JJT Document 69 Filed 01/09/19 Page 14 of 14



 1                                CERTIFICATE OF SERVICE
 2
             I hereby certify on this 9th day of January, 2019, I electronically transmitted the
 3

 4   attached document to the Clerk’s Office using the CM/ECF system for filing and

 5   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 6

 7                                        Alan Milstein
                        Sherman, Silverstein, Kohl, Rose & Podolsky, P.A.
 8
                                   308 Harper Drive, Suite 200
 9                                   Moorestown, NJ 08057
10                            AMilstein@shermansilverstein.com
                                      Attorney for Plaintiff
11

12

13
                                               ________/s/ Nicole M. Battisti______________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 13
     1178615v.5
